PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by Claimant and Respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Respondent is responsible for the maintenance of U.S. Route 61 in Charleston, West Virginia.
2. On or around April 15, 2006, Claimant alleges that he fell as a result of a clogged drain which was covered with debris and obscured by water at the comer of U.S. Route 61 and 51st Street. Further, he alleges that as a result of the fall, he suffered a left anide sprain, contusion on his right knee, a wrist sprain, and a torn rotator cuff in his right shoulder which required surgery.
3. For the purposes of settlement, Respondent acknowledges culpability for the preceding incident.
4. Claimant and Respondent believe that in this particular incident and under these particular circumstances that an award of forty-five thousand dollars ($45,000.00) would be a fair and reasonable amount to settle this claim.
5. The parties to this claim agree that the total sum of forty-five thousand ($45,000.00) to be paid by Respondent to the Claimant in ClaimNo. CC-07-0369 will be a full and complete settlement, compromise and resolution of all matters in controversy in said claim and full and complete satisfaction of any and all past and future claims and damage Claimant may have against Respondent arising from the matters described in said claim.
The Court has reviewed the facts of the claim and finds that Respondent was negligent in its maintenance of U.S. Route 61 on the date of this incident; that the negligence of Respondent was the proximate cause of the personal injury sustained to the Claimant; and that the amount of forty-five thousand dollars ($45,000.00) is a fair and reasonable amount to settle this claim. It is the opinion of the Court of Claims that the claim should be awarded in the sum of $45,000.00.
Award of $45,000.00.